Title: Enclosure: Elezur Andrews to John Treadwell, 14 September 1791
From: Andrews, Elezur
To: Treadwell, John



Southington [Connecticut] Septemr. 14th. 1791
sir

Agreeable to your Request I have endeavoured to obtain such Knowledge as to give you as Just a statement as I possibly could as to the Manufactories in this Town.
It is not in my power to give you accurate account as I could wish. The greatest part of Woolen & Linen Cloaths wore in this Town are Manufactured by different Families in this place. (A very Small proportion of Foreign cloaths are made use of.) Silk is made by a number of Families in this Town. Hatts Chiefly worn by the Inhabitants are made in Town. Boots and shoes are mostly made of Leather Tanned in Town and by Shoemakers who reside here. We have an Oil Mill nearly compleated owned by Mr. Asa Barns which I believe will make a very considerable of oil from Flaxseed.
I have made an estimate not fully found on my own Judgment but the opinion of some Others of the undermentioned articles Manufactured in this Town & their prices.


2000.
yards fulld.
Cloath
at 4/6


1800.
Do. not fulld.
Do
2/–


6000.
Do. Linin
Do
1/2


800
Hatts
Do
@ 6/–


80.
p. Boots
24/.


2000
pr Shoes great & small
@ 5/–


1000
runs Silk
@   


I am sir with Respect your huml servt.
E Andrews
